           Case 3:18-cv-02542-JSC Document 85 Filed 05/03/19 Page 1 of 6


 1   RACHEL S. BRASS, SBN 219301                   DAVID W. SANFORD, admitted pro hac vice
       rbrass@gibsondunn.com                         dsanford@sanfordheisler.com
 2   DANIEL M. BRUGGEBREW, SBN 307037              SANFORD HEISLER SHARP, LLP
       dbruggebrew@gibsondunn.com                  1350 Avenue of the Americas, 31st Floor
 3   GIBSON, DUNN & CRUTCHER LLP                   New York, NY 10019
     555 Mission Street, Suite 3000                Telephone: (646) 402-5656
 4   San Francisco, CA 94105-0921                  Facsimile: (646) 402-5651
     Telephone:    415.393.8200
 5   Facsimile:    415.393.8306
                                                   DEBORAH K. MARCUSE, admitted pro hac vice
 6   CATHERINE A. CONWAY, SBN 98366                  dmarcuse@sanfordheisler.com
       cconway@gibsondunn.com                      SANFORD HEISLER SHARP, LLP
 7   MICHELE L. MARYOTT, SBN 191993                111 S. Calvert St., Ste. 1950
       mmaryott@gibsondunn.com                     Baltimore, MD 21202
 8   GIBSON, DUNN & CRUTCHER LLP                   Telephone: (410) 834-7420
     333 South Grand Avenue                        Facsimile: (410) 834-7425
 9   Los Angeles, CA 90071-3197
     Telephone:    213.229.7000
10   Facsimile:    213.229.7520                    HANNAH WOLF, admitted pro hac vice
                                                     hwolf@sanfordheisler.com
11   AMANDA C. MACHIN, admitted pro hac vice       SANFORD HEISLER SHARP, LLP
       amachin@gibsondunn.com                      611 Commerce Street, Suite 3100
12   GIBSON, DUNN & CRUTCHER LLP                   Nashville, TN 37203
     1050 Connecticut Avenue N.W.                  Telephone: (615) 434-7004
13   Washington, D.C. 20036-5306                   Facsimile: (615) 434-7020
     Telephone:   202.955.8500
14   Facsimile:   202.467.0539                     Attorneys for Plaintiffs
15   Attorneys for Defendant                       [Additional Attorneys Listed After Signatures]
16                                  UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18                                       SAN FRANCISCO DIVISION

19   JANE DOE 1, et al.,                            CASE NO. 3:18-cv-02542-JSC
20                         Plaintiffs,              STIPULATION FOR ENTRY OF AND
                                                    [PROPOSED] PROTECTIVE ORDER
21          v.
                                                    Action Filed:         April 30, 2018
22   MORRISON & FOERSTER LLP,
23                         Defendant.
24

25

26
27

28


                     STIPULATION FOR ENTRY OF AND [PROPOSED] PROTECTIVE ORDER
                                      CASE NO. 3:18-CV-02542-JSC
             Case 3:18-cv-02542-JSC Document 85 Filed 05/03/19 Page 2 of 6


 1           Pursuant to the Court’s Civil Standing Order, counsel for Plaintiffs Jane Doe 1, Jane Doe 2,
 2   Jane Doe 3, Jane Doe 4, Jane Doe 5, Jane Doe 6, and Jane Doe 7 (collectively, “Plaintiffs”), and
 3   Defendant Morrison & Foerster LLP (“Defendant”) (Plaintiffs and Defendant, together, the “Parties”)
 4   have negotiated a stipulated protective order (the “Stipulated Protective Order”) which is based on the
 5   model stipulated protective order for standard litigation (the “Model Order”) available on the Northern
 6   District’s website (https://www.cand.uscourts.gov/model-protective-orders). The Parties submit the
 7   following statement explaining each modification to the Model Order:
 8           1.     The Parties added new paragraphs 2.7 and 7.3 to provide for a “HIGHLY
 9   CONFIDENTIAL” designation and to define those persons to whom information or items so designated
10   may be disclosed. These modifications are necessary to protect the Parties’ sensitive information and that
11   of non-parties, to protect Defendant’s legitimate business interests, and to ensure compliance with federal,
12   state, or foreign data protection laws or other privacy obligations, examples of which are included in the
13   new paragraph 2.16. The Parties modified paragraphs 2.4, 2.13, 5.2 (a), 5.2 (c), 8, 8 (c), 9 (a), and 12.1
14   (now paragraph 13.1) of the Model Order to include the term “HIGHLY CONFIDENTIAL.”
15           2.     The Parties modified paragraphs 2.10 and 7.2 (b) of the Model Order, adding “partners”
16   to the lists that include “officers,” “directors,” and “employees,” in order to reflect the composition of
17   Defendant’s partnership.
18           3.     The Parties added new paragraph 2.12 to define “Privileged Information.”
19           4.     The Parties modified paragraph 5.2 (a) to reflect that “Protected Material” is a defined
20   term.
21           5.     The Parties modified paragraph 4 clarifying what constitutes final disposition of the
22   litigation in the event any Plaintiffs’ causes of action are severed or transferred from this action.
23           6.     The Parties modified paragraph 7.2 (f) of the Model Order to allow for the disclosure of
24   information designated as CONFIDENTIAL to witnesses who have or had access to Protected Material
25   during the course of their employment in preparation for their depositions, and to ensure that the Parties
26   may ask foundational questions to establish whether witnesses have had access to Protected Material
27   during the course of their employment. The purpose of these modifications is to preserve the Parties’
28


                       STIPULATION FOR ENTRY OF AND [PROPOSED] PROTECTIVE ORDER
                                        CASE NO. 3:18-CV-02542-JSC
            Case 3:18-cv-02542-JSC Document 85 Filed 05/03/19 Page 3 of 6


 1   ability to identify and prepare witnesses who have or had knowledge of relevant information regardless
 2   of whether that information is designated as CONFIDENTIAL for purposes of this action.
 3          7.      The Parties modified paragraph 11 of the Model Order, including by adding subparagraphs
 4   (a) through (d), to reflect the Parties’ agreement on the effect of inadvertent disclosure of a
 5   communication or information covered by the attorney-client privilege, attorney work product, or other
 6   ground for withholding production. This modification is consistent with the Model Order’s directive that
 7   the Parties may incorporate such an agreement in a stipulated protective order submitted to the Court.
 8          8.      The Parties added new paragraph 12, including subparagraphs (a) through (d), to reflect
 9   the Parties’ understanding and agreement that all Parties are bound by ethical and legal obligations of
10   confidentiality which arise from the attorney-client relationships formed between the Parties and certain
11   non-parties. These modifications are necessary to differentiate between instances in which a Party may
12   waive the protection of an applicable privilege (e.g., with respect to communications between a Party and
13   outside counsel of record in this litigation) and those instances in which only a non-party may waive the
14   protection of an applicable privilege (e.g., with respect to communications between a Party and a client
15   of that Party). The Parties understand and agree that where only a non-party may waive an applicable
16   privilege, that non-party’s privileged information is not subject to disclosure except in accordance with
17   applicable law. In the case of such waiver or other mandatory disclosure, the Parties further understand
18   and agree that the Stipulated Protective Order is still in effect insofar as it applies to protected material,
19   including confidential material, highly confidential material, and protected data.
20          9.      The Parties modified paragraph 12.1 of the Model Order (now paragraph 13.1) to reflect
21   expressly that the Parties’ agreement to the terms of the Stipulated Protective Order does not prevent or
22   preclude any Party from seeking relief from the court to alter or modify the Stipulated Protective Order
23   on a showing of good cause, and to ensure that the Parties meet and confer before seeking such relief.
24          10.     The Parties modified paragraph 13 of the Model Order (now paragraph 14) to provide that
25   whether the Receiving Party shall return or destroy Protected Material following the disposition of this
26   action is an election to be made by the Producing Party of that Protected Material.
27          11.     The Parties modified paragraphs 1 and 7.1 of the Model Order to reflect section numbers
28   that were modified by the addition of the new paragraph 12.


                       STIPULATION FOR ENTRY OF AND [PROPOSED] PROTECTIVE ORDER
                                        CASE NO. 3:18-CV-02542-JSC
           Case 3:18-cv-02542-JSC Document 85 Filed 05/03/19 Page 4 of 6


 1          The Parties respectfully request that the Court enter the Stipulated Protective Order, attached
 2   hereto as Exhibit 1. Pursuant to the Court’s Civil Standing Order, a redline version comparing the
 3   Stipulated Protected Order with the Model Order is attached hereto as Exhibit 2.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                      STIPULATION FOR ENTRY OF AND [PROPOSED] PROTECTIVE ORDER
                                       CASE NO. 3:18-CV-02542-JSC
            Case 3:18-cv-02542-JSC Document 85 Filed 05/03/19 Page 5 of 6


 1   IT IS SO STIPULATED.
 2
     Dated: May 2, 2019
 3                                                GIBSON, DUNN & CRUTCHER LLP
 4                                                By: /s/ Rachel S. Brass
 5                                                        Rachel S. Brass

 6                                                        Attorneys for Defendant
 7
     Dated: May 2, 2019                           SANFORD HEISLER SHARP, LLP
 8
                                                  By: /s/ Deborah K. Marcuse
 9                                                        Deborah K. Marcuse
10
                                                          Attorneys for Plaintiffs
11

12
     ECF Attestation
13
            I, Deborah K. Marcuse, hereby attest that, pursuant to Civil Local Rule 5-1(i)(3), concurrence
14
     in the filing of this document has been obtained from the other signatory.
15
                                                  By:
16                                                        Deborah K. Marcuse
     [Continued from Caption Page]
17
     ED CHAPIN, SBN 53287
18     echapin2@sanfordheisler.com
     JILL SULLIVAN SANFORD, SBN 185757
19     jsanford@sanfordheisler.com
     SANFORD HEISLER SHARP, LLP
20
     655 W. Broadway, Suite 1700
21   San Diego, CA 92101
     Telephone: (619) 577-4253
22   Facsimile: (619) 677-4250
23
     DANIELLE FUSCHETTI, SBN 294065
24     dfuschetti@sanfordheisler.com
     SANFORD HEISLER SHARP, LLP
25   111 Sutter Street, Suite 975
26   San Francisco, CA 94104
     Telephone: (415) 795-2020
27   Facsimile: (415) 795-2021
28
     Attorneys for Plaintiffs

                       STIPULATION FOR ENTRY OF AND [PROPOSED] PROTECTIVE ORDER
                                        CASE NO. 3:18-CV-02542-JSC
           Case 3:18-cv-02542-JSC Document 85 Filed 05/03/19 Page 6 of 6


 1   [PROPOSED] ORDER
 2          The Court, having considered the Parties’ Stipulation for Entry of Protective Order (the
 3   “Stipulation”) and accompanying exhibits, and for good cause appearing thereon, ORDERS:
 4          1.   The Parties’ Stipulated Protective Order (submitted as Exhibit 1 to the Stipulation) is
 5               hereby approved and entered.
 6

 7   IT IS SO ORDERED.
 8

 9   DATED:____________________, 2019
10
                                                        __________________________________
11                                                      JACQUELINE SCOTT CORLEY
                                                        United States Magistrate Judge
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                     STIPULATION FOR ENTRY OF AND [PROPOSED] PROTECTIVE ORDER
                                      CASE NO. 3:18-CV-02542-JSC
